

114 HR 5615 IH: Freedom From Fear Act
U.S. House of Representatives
2016-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5615IN THE HOUSE OF REPRESENTATIVESJuly 1, 2016Mr. Grayson (for himself, Ms. Lee, and Ms. Brown of Florida) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reinstate the ban on semiautomatic assault weapons.
	
 1.Short titleThis Act may be cited as the Freedom From Fear Act. 2.Reinstatement of ban on semiautomatic assault weaponsNotwithstanding section 110105 of the Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322), sections 110102 and 110106 of such Act are hereby re-enacted into law, except that, in lieu of the matter to be inserted by the amendment made by section 110102(c)(1) of such Act, the matter to be inserted shall be (q), or (v) of section 922.
		